Citation Nr: 1115055	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-41 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected tinnitus, or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law Judge in February 2010.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.  Moreover, the Veteran testified before a Decision Review Officer in April 2009.  Transcripts of the hearings are of record.   

The issue of clear and unmistakable error (CUE) with an October 1982 rating decision, with respect to a service connection claim for hypertension, and the issues of entitlement to service connection for diabetes mellitus and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

With respect to the Veteran's new and material evidence claim for hypertension, the Board notes that the Veteran now alleges this disorder is secondary to herbicide exposure and/or his service-connected tinnitus.  As such, the Veteran has essentially articulated new theories of entitlement to service connection for this disorder.  These theories of entitlement were not previously considered by VA adjudicators.  But in this regard, it is noted that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).

Thus, the Veteran's new theory of secondary service connection must be considered on a new and material basis.  The issue on appeal is correctly characterized as a new and material issue claim.  

In February 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2010). 


FINDINGS OF FACT

1.  In a decision dated in June 1999, the RO denied a claim to reopen service connection for hypertension on the finding that the medical evidence did not demonstrate the claimed disorder was incurred in or aggravated by military service.

2.  The evidence received since the June 1999 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran's current hypertension had its onset in service or is otherwise etiologically related his active service.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which denied the Veteran's claim to reopen service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the June 1999 RO decision denying service connection for hypertension; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Hypertension was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for hypertension.  Moreover, with respect to the Veteran's service connection claim for hypertension on the merits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Historically, the Veteran initially filed a claim of entitlement to service connection for hypertension in June 1982.  In an October 1982 rating decision, the RO denied the Veteran's claim for hypertension based on the finding that hypertension was not shown in service, within one year following retirement or shown on recent VA examination.  The Veteran did not appeal and that decision became final.


The Veteran filed a claim to reopen in November 1998.  In a June 1999 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence had not been submitted.  The Veteran did not appeal and that decision became final.  The Veteran did not appeal that decision within a year, and it became final.  38 C.F.R. § 20.1103.

In August 2006, the Veteran once again filed a claim to reopen.  The RO denied his claim in February 2007 on the basis that the evidence continued to show that this disorder was not incurred in or aggravated by military service.  Additional relevant evidence was subsequently received within one year of the February 2007 decision, which necessitated consideration by VA as part of his August 2006 claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Such reconsideration was conducted in a February 2008 rating decision, which reopened the claim but continued to deny on the merits.  The Veteran submitted a timely appeal. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the June 1999 rating decision includes a January 2008 VA examination, VA treatment records, an undated private examiner's opinion, and a March 2011 VHA opinion.  The Board finds that the pertinent evidence, received subsequent to the February 2007 RO decision, includes a March 2011 VHA opinion.  After considering the Veteran's service treatment records, medical records and relevant history, the VHA examiner opined that "it is at least as likely as not (a probability of 50% or greater) that this [Veteran's] current hypertension had its onset in service or within one year of service discharge and may be logically related to his active service."  Given that the March 2011 VHA examiner has indicated that there is a relationship between the Veteran's diagnosis and service, a reasonable possibility of substantiating is claim for hypertension, is raised.  

The Board finds that the evidence submitted since the June 1999 RO decision is new in that it was not associated with the claims folder prior to the June 1999 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim of entitlement to service connection for hypertension will be reopened.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board initially notes that the service treatment records reflect his blood pressure was 124/72 upon enlistment in 1958.  Blood pressure readings were then recorded as being 130/70 (December 1961 examination), 140/100 (October 1963 treatment record), and 150/96 (November 1966 treatment record).  Then, at a January 20, 1967 treatment visit, the Veteran was reported as having readings of 180/120 and 160/105.  The treating practitioner noted that the Veteran would be seen by a Dr. F. who would follow him for hypertension.  The Veteran was diagnosed with hyperventilation syndrome.  

On January 23, 1967, the Veteran was evaluated by Dr. F..  A blood pressure reading of 140/85-90 was taken at that time.  The treating practitioner noted that the Veteran was being seen for a re-evaluation of high blood pressure.  He indicated that the Veteran was found to have slight to moderate diastolic hypertension, although the Form 600 was not available.  He was diagnosed with obesity, moderate, exogenous.  

Thereafter, the Veteran's blood pressure was recorded as being 110/76 in September 1970 and 125/80 and 130/85 in January 1972.  A January 1972 treatment record noted an impression of "rule out" orthostatic hypotension.  A January 1976 electrocardiographic record noted a summary of "probably within normal limits cannot rule out old inferior myocardial infarction."  A contemporaneous blood pressure reading was 108/72.  His blood pressure was also 108/72 at his July 1978 separation examination.  

Post-service treatment records reflect that the Veteran underwent an electrocardiogram (EKG) in August 1982.  His blood pressure was recorded as 140/80.  He was diagnosed with hypertension at that time.  

Thereafter, at a September 1982 VA examination, the Veteran was diagnosed as having a history of hypertension.  He reported that he had been diagnosed with elevated blood pressure in service, but that he had not been placed on any medication.  His blood pressure readings were recorded as follows: 124/84 (sitting), 140/86 (standing), 130/84 (following exercise), and 134/82 (two minutes following exercise).  

A February 1988 private treatment record noted a blood pressure reading of 136/94.  It was noted that the Veteran would follow-up with his primary provider regarding his blood pressure.  Another February 1988 private treatment record reflected a blood pressure reading of 160/92.  He was diagnosed with borderline hypertension.  The treating physician indicated that the Veteran should follow up with a routine physical examination as he had not had one in the last 4 years.  A July 1988 private treatment record noted blood pressure readings of 166/110 and 130/90.  Current treatment records reflect a diagnosis of hypertension.

The Board notes that various VA and private medical examiners have proffered opinions as to the etiology of the Veteran's hypertension.  A January 2008 VA examination and opinion were obtained.  In his opinion, the January 2008 VA examiner initially appears to establish a positive relationship between the Veteran's hypertension and his active service stating "the opinion is that the current hypertension is likely as not related to his blood pressure while on active duty."  However, the VA examiner thereafter provided a contradictory opinion indicating that he did not "feel that the blood pressures recorded while on active duty are related to the current diagnosis of hypertension."  His rationale appears to be based on the fact that the Veteran was not treated for hypertension for a significant number of years following discharge.  He indicates that if the Veteran was able to show documentation of earlier treatment this would somehow change his opinion.  Based on the contradictorary nature of this opinion, little probative weight is given to this opinion.

The Board has additionally considered a medical opinion submitted by the Veteran at his February 2010 BVA hearing.  The medical opinion is unsigned but the Veteran testified it was from a certified legal nurse who had reviewed his records.  She concluded her report stating that the January 20, 1967 in-service treatment record indicated a diagnosis of hypertension.  In her analysis she additionally indicates that it is plausible that the Veteran was inappropriately diagnosed in-service with hyperventilation syndrome, rather than hypertension.

In March 2011, a VHA opinion was obtained regarding the Veteran's hypertension.  The VHA examiner indicated that he fully reviewed the Veteran's medical record.  He indicated that time of onset while in service is clearly evident with a markedly elevated blood pressure of 180/120 on one occasion.  He stated that hypertension is a multifactorial condition that carries both short-term and long-term concerns.  He noted that in the context of this Veteran's case, episodes of blood pressure elevation were noted on several occasions.  He noted that many years later blood pressures were normalized, and that more recently chronic hypertension had been recognized.   He considered that the Veteran had several recognized risk factors including smoking, age, overweight status, and hyperlipedemia.  He commented that family history of hypertension was not definable from the current record.  The VHA examiner indicated that clearly these risk factors contributed to the presence of hypertension and are not related to the Veteran's military service.

He continued stating that "I do feel, however, that it is more likely than not that the [Veteran's] predisposition to acute elevations of blood pressure were clearly triggered during his time in the service [and] are relevant in his eventual development of chronic hypertension."  He noted that there was frequent mention in the Veteran's record of hypertension although it was not specifically listed in the impression/diagnosis line of a progress note in the 1960's.  The VHA examiner indicated that this was irrelevant.  He commented that "the fact that hypertension was present and was discussed in the body of the medical record is equivalent to finding that diagnosis listed at the bottom of the report."  He additionally considered that in January 1967 the Veteran had been treated on an emergency basis with a blood pressure reading of 180/120.  He indicated that at the time the Veteran was 26 years old and this was an unusual finding in a similar age and gender matched population.  He noted that at a follow-up visit later that month the Veteran did, by definition, have hypertension as this was also mentioned in the text of the note, although his impression was listed as "obesity, moderate, exogenous."  

The VHA examiner stated that he did not feel that the fact that the Veteran's blood pressures improved after retirement from the service proves that root causes did not arise or were not present during the time of service.  He opined that "it is at least as likely as not (a probability of 50% or greater) that this [Veteran's] hypertension had its onset in service or within one year of service discharge and may be logically related to his active service."

Based on the March 2011 VHA examiner's opinion, particularly given the rationale for the opinion, the Board finds that a grant of service connection for hypertension is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  

The Board notes that the Veteran has alternatively argued that his hypertension is related to herbicide exposure in Vietnam or secondary to this service-connected tinnitus.  Nevertheless, given that this opinion is granting service connection for his hypertension, a discussion as to whether presumptive service connection or secondary service connection is warranted is deemed moot.



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for hypertension, is granted.

Service connection for hypertension is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


